Citation Nr: 1508464	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating for service connected residuals of a left bronchogenic cyst, presently rated as non-compensable.

2. Entitlement to service connection for neck strain.

3. Entitlement to service connection for lumbar spine strain.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for diabetes mellitus, type II.

6. Entitlement to service connection for a heart condition.

7. Entitlement to service connection for depressive disorder, not otherwise specified, and alcohol dependence, as secondary to service-connected residuals of a left bronchogenic cyst.

8. Entitlement to service connection for bilateral vision loss.

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina.

The issue of increased rating for residuals of a left bronchogenic cyst is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran fell from a truck while stationed in Germany in 1980; an x-ray taken after that incident revealed a non-malignant bronchogenic cyst on the Veteran's left lung which required surgery to excise in September 1980.

2. The Veteran's present neck strain is etiologically linked to the in-service truck incident.

3. The Veteran's present lumbar spine strain is etiologically linked to the in-service truck incident.

4. The Veteran has a current diagnosis PTSD which is medically linked to the in-service truck incident and surgical excision of a left bronchogenic cyst.


5. The Veteran's diabetes mellitus, type II, did not have onset in service, nor did it manifest to a compensable degree within one year of separation from active service

6. The Veteran's heart condition did  not have onset in service, nor is it etiologically linked to service.

7. The Veteran does not have depression or alcoholism that is related to a service connected disability.

8. The Veteran's present vision loss did not have onset in service, nor is it etiologically linked to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for neck strain have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for service connection for lumbar back strain have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3. The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

4. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).

5. The criteria for service connection for a heart condition have not been met.  § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).

6. The criteria for service connection for depressive disorder, not otherwise specified, and alcohol dependence, as secondary to service-connected residuals of a left bronchogenic cyst have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

7. The criteria for service connection for bilateral vision loss have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim for increased initial rating for residuals of bronchogenic cyst and service connection for depression in February 2009.  In June 2009, the Veteran contacted the RO and informed VA that he wished to also claim service connection for neck and back strain, PTSD, a heart condition, vision loss, and diabetes mellitus, type II.  In letters dated March 2009, June 2009, August 2009, and October 2009, the Veteran was notified of the information already in possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  

Further, the Veteran has not raised an issue with regard to the adequacy of notice provided in this case.

Regarding the duty to assist the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, and lay statements in support of his claim.  The Veteran has not identified any outstanding evidence and the Board is aware of none. 

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for his claims for service connection for PTSD, diabetes mellitus, type II, heart condition, and bilateral vision loss.  However, the Board finds that a VA examination is not necessary to decide those because the evidence of record provides sufficient information to do so.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring VA to provide a medical examination when insufficient evidence exists on file to make a decision on the claim).  Specifically, the Board is satisfied that the evidence of record is sufficient to support a grant of service connection for PTSD pursuant to 38 C.F.R. § 3.304(f).  With regards to the Veteran's claims for service connection for diabetes mellitus, vision loss, and a heart condition, while the record does show a present diagnosis, there is no evidence establishing an in-service event, injury or disease, nor is there an indication that either diabetes mellitus or a heart condition manifested to a qualifying degree within the applicable presumptive period.  Thus, VA has no obligation to provide an examination with regard to these claims in this case.

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, for example, diabetes mellitus or cardiovascular disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

a. Neck and Lumbar Strains 

A review of the Veteran's STRs reveals a notation dated August 18, 1980, indicating that while stationed in Germany, the Veteran fell off of a truck resulting in back and neck pain.  

In March 2010, the Veteran presented for a VA examination with regard to his claims for service connection for neck and lumbar spine strain.  In the resulting report, the VA examiner noted pain with all movements; no atrophy, spasm, guarding, or ankylosis; and gave a present diagnosis of a strained neck and strained dorsolumbar spine.  With regard to the cause of the Veteran's neck and lumbar spine strain, the VA examiner plainly stated that the "[i]njury occurred when [the Veteran] fell off a truck in Germany."

Thus, because the Veteran has shown proof of a present disability and an in-service incident or injury; and because the March 2010 VA examiner directly linked his present disabilities to that in-service incident, the Veteran has met the criteria for service connection for both neck strain and lumbar strain.  See 38 C.F.R. §§ 3.303, 3.304.

b. PTSD

The requisite elements for establishing service connection for PTSD are (1) a clear diagnosis of the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) (2014). (The Board notes that the newer DSM-V has now been officially released. However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV. The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed).  "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria." Cohen v. Brown, 10 Vet. App. 128, 140 (1997) ("Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."). 

In the present case, the Veteran was seen by a VA Psychologist on May 15, 2009 who assessed the Veteran's present mental state, considered the Veteran's symptomatology, and stated in unequivocal terms that the Veteran "meets criteria for PTSD." He also ruled out psychotic disorder not otherwise specified.  As such, because the diagnosis was made by a mental health professional who is presumed to know the DSM requirements, the Board is satisfied that the Veteran has a clear diagnosis of PTSD.

Concerning credible supporting evidence that the claimed in-service stressor actually occurred, if a veteran's alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen, 10 Vet. App. at 147; see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Here, the Veteran alleges that his PTSD is related to an incident in service where he was thrown from a moving truck; as a result of that accident, an x-ray subsequently revealed a bronchogenic cyst which required surgery.  As noted above, the Veteran's STR's contain a medical notation dated August 18, 1980 which clearly corroborates that Veteran's truck accident.  They also corroborate his surgery to remove a cyst in early September of that year.  The Board is satisfied that these records provide sufficient evidence to corroborate the Veteran's in-service stressor.

Finally, in the May 15, 2009, treatment notes, the VA Psychologist clearly equates the Veteran's present diagnosis of PTSD to the in-service stressor alleged by the Veteran.  Particularly, he notes that the Veteran, among other symptoms, has nightmares about the surgery and events surrounding it, avoids television involving surgery, and avoids talking about the specifics of the traumatic events.  As such, the Board finds that a link has been established by medical evidence between the Veteran's currently diagnosed PTSD, and his verified in-service stressor.  Because these criteria have been met, the Veteran is entitled to service connection for PTSD. See 38 C.F.R. § 3.304(f).


c. Diabetes Mellitus, Type II

As discussed above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Diabetes mellitus may also be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

In the present case, the Veteran's STRs are silent as to any complaints of or treatment for diabetes during active service.  The first indication that the Veteran had been diagnosed with diabetes mellitus occurs in a VA mental health intake assessment dated November 10, 2004.  The Veteran did not provide a date of initial diagnosis at that time.  A further review of the Veteran's claims folder fails to provide a date of onset for diabetes mellitus, type II.  Finally, no medical evidence is contained in the record that would link the Veteran's currently diagnosed diabetes mellitus, type II, to his active service.  

Thus, because the Veteran's diabetes mellitus, type II, did not manifest in service or to a compensable degree within a year of leaving service, the criteria for service connection have not been met.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this conclusion the Board has considered the benefit of the doubt doctrine, but because the preponderance of the evidence is against the issue, the benefit of the doubt rule does not apply .  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

d. Heart Condition

As with the Veteran's currently diagnosed diabetes mellitus, type II, in addition to direct service connection under 38 C.F.R. §§ 3.303, 3.304, cardiovascular disease may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

Here, the Veteran's STRs are silent for any complaints of or treatment for a heart condition during service.  The first indication that the Veteran had been diagnosed with a heart condition was in March 2009 when he underwent a cardiac stress test.  The results of that test were reported in May 2009, when he presented at a VA Medical Center coronary care unit.  His results were abnormal with a small area of stress induced myocardial ischemia in the posterior descending coronary distribution.  On May 4, 2009, he underwent a diagnostic catheterization revealing a 70 percent distal LAD lesion.  At that time, he reported that he had been experiencing some substernal chest pain with exertion for roughly one and a half years.  Finally, no competent and credible evidence exists in the record that would link the Veteran's present heart condition to his active service.  

Thus, because the Veteran's heart condition did not manifest in service or to a compensable degree within a year of leaving service, the criteria for service connection have not been met.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this conclusion the Board has considered the benefit of the doubt doctrine, but because the preponderance of the evidence is against the issue, the benefit of the doubt rule does not apply .  38 U.S.C.A. § 5107; Gilbert, supra.

e. Depression and Alcohol Dependence

As discussed above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In the present case, the Veteran asserts that he suffers from depression and alcoholism as a result of his service connected residuals of an excised left bronchogenic cyst.  In his initial claim for service connection, the Veteran claimed he turned to alcohol to deal with the pain associated with the residuals of his cyst, and also out of fear.  

A review of the record reveals that in November 2004, the Veteran presented for a VA mental health evaluation because he would regularly awaken at 3:00 a.m. and would then be unable to go back to sleep.  He also noted that he had been experiencing mood swings and anger which he could not explain.  In that consultation, the Veteran denied any previous psychological problems and asserted that he had not submitted for any previous mental health treatment.  

In February 2009, the Veteran presented for a mental health evaluation where he reported five months of sobriety, recounted his truck incident in service, and was given a diagnosis of depression.  As discussed above, in May 2009, a VA psychologist found that the Veteran met the criteria for PTSD.  A subsequent June 2009 vocational rehabilitation note, the Veteran was noted to have a diagnosis of depression.  

In March 2010, the Veteran was afforded a VA mental health examination in connection with his claim.  In the resulting report, the VA examiner provided a diagnosis of depressive disorder, not otherwise specified, and alcohol and cocaine dependence, currently in remission.  The examiner considered the Veteran's medical history and conducted a thorough mental health examination, noting symptomatology such as moderate insomnia, some anger and irritability issues, decreased energy, and occasional crying spells.  The examiner also noted that in that examination, the Veteran denied that his depression was associated with the removal of his benign bronchogenic cyst, and instead insisted that his current depression was associated with his ongoing problems with diabetes, cardiac disease, and with the pain associated with the placing of a stent in his chest.  In conclusion, the VA examiner opined that, while the Veteran did have a present diagnosis of depression, it was less likely than not that his current diagnosis is secondary to his residuals of a left bronchogenic cyst.  

The Board has considered the Veteran's assertion that his depression and alcoholism are a result of his excised bronchogenic cyst, and acknowledges that a party may be competent to report on chronicity and continuity of psychiatric symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, when considering the credibility of lay evidence, the Board must consider factors such as facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, and lay statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, while the Board notes the Veteran's opinion regarding the etiology of his depression, it also takes note of the fact that as early as 2004, the Veteran had denied prior psychiatric troubles, and in his March 2010 VA mental health examination, he admitted that his depression was specifically associated with his diabetes and heart condition.  As such, the Board finds that the Veteran's assertions as to this claim are less credible than the other evidence of record.

On the contrary, the Board finds particularly probative the March 2010 VA mental health examination report and resulting opinion.  See Stefl v. Nicholson, 21 Vet App. 120, 123 (2007) (A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994))).  Here, the Board notes that service connection has been established for PTSD linked to the Veteran's truck incident and surgery.  However, the March 2010 VA mental health examination is exclusive to depression and the examiner was not required to consider symptomatology of PTSD in that examination.  The Board is satisfied that the VA examiner considered the Veteran's depression symptoms and medically linked them to alternative stressors.  Thus, the Board is satisfied that the Veteran's current diagnosis of depression and alcohol dependence is less likely than not associated with his service connected residuals of a left bronchogenic cyst, and more likely associated with the Veteran's presently diagnosed diabetes and heart condition.  

However, as is discussed above, the Board has denied the Veteran's claim for service connection for diabetes mellitus, type II, and a heart condition.  Therefore, given that service connection is not in effect for the underlying conditions, there is no legal basis for granting service connection for depression and alcoholism as secondary to diabetes or a heart condition.  Where as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  

Under these circumstances, the Board must deny the claim for secondary service connection for depression as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

f. Vision Loss

A review of the evidence of record shows that the Veteran's vision was found to be 20/20 during active service.  In May 2009, the Veteran presented for a diabetic teleretinal imaging consult in which the exam results were noted to be normal and the VA clinician found no signs of diabetic retinopathy.  In July 2011, the Veteran presented for an ophthalmology outpatient visit.  At that time, the VA clinician noted the Veteran's uncorrected vision was 20/40 in both eyes.  A manifest refraction test reported the Veteran's vision to be +1.25-0.50x087 and 20/20 in the right eye, and +1.75-.25x095 and 20/20 in the left eye.  In that examination, the Veteran reported that his bilateral visual acuity seemed to have decreased since his previous visit. He was noted to have bilateral diabetic retinopathy requiring  monitoring for ocular changes and presurgical cataracts in both eyes.  

Here, while the Board recognizes that the Veteran has experienced some vision loss, there is no indication in the record that the Veteran's vision decreased during service.  Nor is there any indication that his vision loss is directly related to his active service.  As such, the Board must deny the Veteran's claim for bilateral vision loss on a direct basis.  38 C.F.R. §§ 3.303, 3.304 

The Board acknowledges that the Veteran's May 2009 and July 2011 VA ophthalmology consults seem to imply that the Veteran may suffer from diabetic retinopathy secondary to his presently diagnosed diabetes mellitus, type II.  However, as discussed above, when service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, service connection must be denied in this case.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this conclusion the Board has considered the benefit of the doubt doctrine, but because the preponderance of the evidence is against the issue, the benefit of the doubt rule does not apply .  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for neck strain is granted.

Service connection for lumbar back strain is granted.

Service connection for PTSD is granted.

Service connection for depression and alcoholism, secondary to residuals of a left bronchogenic cyst is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a heart condition is denied.

Service connection for loss of vision is denied.


REMAND

Unfortunately, a remand is required for the remaining issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. §§ 5107(a), 5103A (West 14); 38 C.F.R. § 3.159(c) (2014). VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Regarding the Veteran's claim for an increased rating for residuals of a left bronchogenic cyst, in June 1982, the Veteran was assigned a noncompensable rating under 38 C.F.R. § 4.97, DC 6820-6600, effective from September 30, 1981.  The Veteran contends that he is entitled to an increased rating.  

Pursuant to Diagnostic Code 6820, benign neoplasms of any unspecified part of the respiratory system are rated using an appropriate respiratory analogy. See 38 C.F.R. § 4.97, DC 6820 (2014). Here, the medical evidence reflects that the Veteran's symptoms of status-post residuals of right bronchogenic cyst excision are analogous to obstructive respiratory impairment.  Hence, the Veteran's disability is rated by analogy to diseases of the trachea and bronchi-such as under Diagnostic Codes 6600 (bronchitis, chronic), 6601 (bronchiectasis), 6602 (asthma, bronchial), 6603 (emphysema, pulmonary), and 6604 (chronic obstructive pulmonary disease).

Disability ratings under Diagnostic Codes 6600, 6602, 6603, and 6604 primarily use the results from pulmonary function testing (PFT). See 38 C.F.R. § 4.97.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator tests should not be done and states why. 38 C.F.R. § 4.96(d)(4) (2014). When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes. 38 C.F.R. § 4.96(d)(5).

In March 2010, the Veteran was afforded a VA examination in connection with his increased rating claim.  In the resulting report, the VA examiner found no residuals of pulmonary embolism, respiratory failure, chronic pulmonary thrombo-embolism, ankylosing spondylitis, or malignancy.  He diagnosed a bronchogenic cyst excised with thoracotomy with minimal residuals.  However, the examiner did not provide PFT results.  Further, there is no indication that pre-bronchodilator PFT results were normal, as there is no indication that such a test was performed.  As the Veteran's residuals of a left bronchogenic cyst are to be rated as an obstructive pulmonary impairment, a remand is necessary so that a new examination may be completed to include pulmonary functioning testing.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory examination to determine the present state of his residuals of a left bronchogenic cyst.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. The examiner should be asked to review the entire record and take a detailed history from the Veteran. 

The Veteran should be scheduled for a pulmonary function test (PFT). The PFT results must include findings for: FEV-1; FEV- 1/FVC; and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), see 38 C.F.R. §§ 4.96(d)(2),  4.97, DC 6600, and must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why, see 38 C.F.R. § 4.96(d)(4). The examiner is specifically requested to indicate, if there is evidence of cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or if the Veteran requires outpatient oxygen therapy. 

The examiner is also requested to opine as to whether the Veteran suffers from bronchiectasis.  If so, the examiner should provide details as to the Veteran's symptomatology, to include productive cough with infection requiring antibiotics; incapacitating episodes of infection; daily productive cough with sputum; and near constant cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis.  If any of these symptoms are reported, the examiner must also provide the number of episodes per year.  See 38 C.F.R. § 4.97, DC 6601.  

The examiner should provide complete rationale for all conclusions reached.

2. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


